DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Prosecution Reopened
In view of the Appeal Brief filed on Dec. 13, 2021, PROSECUTION IS HEREBY REOPENED, and the claims are allowed as set forth below.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
 /Bobby Ramdhanie/              Supervisory Patent Examiner, Art Unit 1779                                                                                                                                                                                          
Status of Claims
Claims 1-2, 9-10, and 12-29 are pending in the application.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Claim Rejections - 35 USC § 103
Claims 1-2, 9-10, 13-24, and 26-29 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bishop et al. (US-6852141-B2, Feb. 8, 2005), in view of Ramos et al. (US-6179890-B1, Jan. 30, 2001) (see Office Action dated Jul. 22, 2021, Paragraphs 10-48).  The rejections are withdrawn.
Claim 12 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bishop et al., in view of Ramos et al., as applied to Claim 1, in further view of Gieseke et al. (US-6190432-B1, Feb. 20, 2001) (see Office Action dated Jul. 22, 2021, Paragraphs 49-53).  The rejection is withdrawn.
Claim 25 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bishop et al., in view of Ramos et al., as applied to Claim 24, in further view of Wydeven et al. (US-20100192530-A1, Aug. 5, 2010) (see Office Action, dated Jul. 22, 2021, Paragraphs 54-58).  The rejection is withdrawn.

Allowable Subject Matter
Claims 1-2, 9-10, and 12-29 are allowed.
The following is an examiner’s statement of reasons for allowance: See Appeal Brief dated Dec. 13, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Related applications, via their respective patents, follow.
A).	Merritt et al. (US-7959703-B2, Jun. 14, 2011, filed Jun. 30, 2008) – See Merritt et al. Figures 1-5, 12-14, 2:12-34, 2:62-3:10, 4:3-40, 6:38-54, and 8:33-42, which disclose the instant claims except for the spacer elements (i.e., Merritt et al. spacer elements of flow face grid 15) as recited.
B).	Wydeven et al. (US-7931725-B2, Apr. 26, 2011, filed Dec. 8, 2009) – See Wydeven et al. Figures 1-4, 14, 19, 5:22-35, 6:1-3, 6:15-17, 9:21-26, 13:48-58, and 16:43-56, which disclose the instant claims except for the spacer elements (i.e. Wydeven et al. “struts”) as recited.
C).	Merritt (US-7753982-B2, Jul. 13, 2010, filed Feb. 17, 2006) – See Merritt Figures 1, 8-9, 2:63-65, 3:17-23, and 9:16-23, which discloses the instant claims except for the spacer elements (i.e., Merritt individual ribs 88 of web network 86) as recited.
D).	Brown et al. (US-9932943-B2, Apr. 3, 2018, filed Jul. 10, 2015) – See Brown et al. Figures.  Brown et al. is subject to terminal disclaimers with each of US-7318851-B2 (filed Nov. 2, 2004) and US-8277531-B2 (filed Nov. 14, 2007).  The three patents do not disclose the spacer elements as recited in the instant claims.
E).	Brown et al. II (US-9890750-B2, Feb. 13, 2018, filed Jul. 3, 2014) – See Brown et al. II Figures.  Like Brown et al., Brown et al. II is subject to terminal disclaimers with each of 
F).	Merritt II (US-8673043-B2, Mar. 18, 2014) – See Merritt II Figures.  Merritt II discloses the instant claims except the seal is located on the side of the generally L-shaped ring instead of its end face, and there are no spacer elements disclosed.	

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779
2/5/2021                                                                                                                                                                                          
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779